—In related actions, inter alia, to foreclose a mortgage (Action No. 2), and tó set aside a foreclosure sale (Action No. 1), the defendant in Action No. 1 appeals from an order of the Supreme Court, Rings County (Douglass, J.), dated July 27, 2001, which, inter alia, directed the register of deeds to vacate the referee’s deed recorded April 25, 2001 (App Div Docket No. 2001-07635), and the plaintiff in Action No. 2 appeals, by permission, from an order of the same court, dated July 31, 2001, which, sua sponte, determined that the amount due to satisfy the mortgage was $205,365, and that, upon payment of that amount, the mortgage would be deemed satisfied (App Div Docket No. 2001-07366).
Ordered that the order dated July 27, 2001, is affirmed, without costs or disbursements; and it is further,
Ordered that the order dated July 31, 2001, is modified, on the law, by deleting the provision thereof which determined that the amount due to satisfy the mortgage was $205,365 and substituting a provision therefor that the amount due is $208,240; as so modified, the order is affirmed, without costs or disbursements.
*473By order dated July 31, 2001, the Supreme Court improperly failed to award per diem interest of $51.66 for the period from October 26, 2000, until December 19, 2000, and improperly listed the principal amount of the mortgage as $147,664, instead of the correct principal amount, $147,644.
The appellants’ remaining contentions are without merit. Goldstein, J.P., McGinity, Luciano and Crane, JJ., concur.